Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 22, 2014                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Stephen J. Markman
  149035                                                                                                   Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano,
  JENNIFER PAUL,                                                                                                      Justices
            Plaintiff-Appellant,
  v                                                                 SC: 149035
                                                                    COA: 309927
                                                                    Oakland CC: 2011-118814-CP
  GLENDALE NEUROLOGICAL ASSOCIATES,
  P.C.,
           Defendant-Appellee.

  _________________________________________/

        On order of the Court, the application for leave to appeal the February 20, 2014
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.

        CAVANAGH, J., would grant leave to appeal.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 22, 2014
           d1015
                                                                               Clerk